[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION PLAINTIFFS' MOTION TO STRIKE DEFENDANT'SSPECIAL DEFENSES (#220)
The plaintiffs' third amended complaint, filed on April 3, 1995, contains six counts. The defendant's revised answer and special defenses, filed on June 27, 1995, contains twelve special defenses.
On June 29, 1995, the plaintiffs filed a motion to strike the defendant's answer and special defenses on the ground, inter alia, that all twelve of the special defenses fail to comply with P.B. § 165. Additionally, the plaintiffs filed a memorandum of law in support thereof. On July 26, 1995, the defendant filed a memorandum of law in opposition.
Practice Book § 165 provides, in pertinent part, as follows:
    Where the complaint . . . is for more than one cause of action, set forth in several counts, each separate matter of defense should be preceded by a designation of the cause of action which it is designed to meet, in this manner:  First Defense to First Count, Second Defense to First Count, First Defense to Second Count, and so on.
The defendant has failed to comply with this provision of the Practice Book. Accordingly, the plaintiffs' motion to strike the defendant's answer and twelve special defenses is granted.